DETAILED ACTION
Applicant's amendment filed 10 February 2021 is acknowledged.  Claims 1-243 and 269 have been cancelled.  Claims 244, 246, 261, 265, 266, 268, 272, and 273 have been amended.  Claims 282-297 have been added.  Claims 244-268 and 270-297 are pending and under consideration.  
The present application is being examined under the pre-AIA  first to invent provisions.


Information Disclosure Statement
The information disclosure statement filed 10 February 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In conjunction with the claim amendments to limit the substitution or insertion to one or more of the recited CH2 loop regions, Applicant’s arguments are found convincing.  The rejections under 35 U.S.C. 112(a) and (b) are withdrawn.  Applicant’s amendments have also obviated the previous objections to the Specification.  An updated search did not identify prior art applicable under 35 U.S.C. 102 or 103, at least because the art did not teach or suggest that the CH2 dimer should be selected to not bind, via its CH2 domains, to both the target molecule and the FcR at the same time.  
Claims 244-268 and 270-297 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643